Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1, 27, and all dependent claims allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “An automated storage and retrieval system comprising: a storage array of storage locations for case units, each storage location of which is arranged for storage of at least one case unit at each storage location; an in-out case conveyor, in communication with the storage array, configured so as to bi-directionally transport the case units to and from the storage array effecting infeed of the case units into the storage array and output of case units from the storage array; an in-out loaded pallet conveyor, connected to the storage array, and configured so as to bi-directionally transport loaded pallets in an input direction towards the storage array, and in a different output direction away from the storage array; and a palletizer-depalletizer cell connected to and disposed between the in-out case conveyor and the in-out loaded pallet conveyor, the palletizer-depalletizer cell having a cell frame and a bi- directional pallet transport system with more than one independently driven pallet transports each with a different pallet holder independently movable relative to the cell frame; wherein the cell frame defines a common pallet layer interface arranged so that placement of case units commissioning a pallet layer Claim 1 specifically:
the structural and operative relationship between the storage array, storage locations, case units, in-out case conveyor, in-out loaded pallet conveyor, palletizer-depalletizer cell, cell frame, bi-directional pallet transport system, independently driven pallet transports, pallet holders, common pallet layer interface.  Especially as it relates to operation of the pallet transports, bi-directional pallet transport system, common pallet layer interface, palletizer-depalletizer cell, and the common pallet layer interface relative to each other.
The art of record fails to render obvious the claimed combination of: “An automation augmented, manually assisted, palletizer-depalletizer station comprising: a frame forming a pallet layer interface that provides a common interface respectively with a pallet loading at the pallet layer interface and with a pallet unloading at the pallet layer interface, the common pallet layer interface being arranged so that placement of case units commissioning a pallet layer of the pallet loading, and removal of case units decommissioning a pallet layer of the pallet unloading are both effected at a predetermined level of the common pallet layer interface defining a layer commission-decommission level respectively of the pallet loading and the pallet unloading; a load pallet lift movably mounted to the frame and Claim 27 specifically:
the structural and operative relationship between the pallet layer interface formed by a frame, case units, layer commission-decommission level, bi-directional load pallet lift, other load pallet lift, controller, and operator command input. Especially as it relates to operation of the lifts, controller, operator input, common pallet layer interface, and layer commission-decommission level to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                       
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652